

117 HR 2129 IH: National Transit Frontline Workforce Training Act of 2021
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2129IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Brown (for himself, Mr. Trone, Mr. Raskin, Mr. García of Illinois, Mr. Bacon, Mr. Fitzpatrick, Mr. Espaillat, and Mr. Bost) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to establish a National Transit Frontline Workforce Training Center, and for other purposes. 
1.Short titleThis Act may be cited as the National Transit Frontline Workforce Training Act of 2021. 2.National Transit Frontline Workforce Training Center (a)In generalSection 5314(b) of title 49, United States Code, is amended—  
(1)by striking paragraph (2) and inserting the following:   (2)National Transit Frontline Workforce Training Center (A)DefinitionsIn this paragraph: 
(i)AdministratorThe term Administrator means the Administrator of the Federal Transit Administration. (ii)CenterThe term Center means the National Transit Frontline Workforce Training Center established under subparagraph (B). 
(iii)Human capitalThe term human capital means any knowledge, talent, skill, ability, experience, intelligence, training, judgment, or wisdom possessed, individually or collectively, by the transit frontline workforce (including operations, maintenance, and administrative personnel). (B)EstablishmentThe Secretary shall— 
(i)establish a center, to be known as the National Transit Frontline Workforce Training Center, to meet the needs of the rural and urban transit system frontline workforce through standards-based training relating to relevant maintenance and operations occupations; and (ii)evaluate, and provide a grant to, a nonprofit organization with demonstrated capacity to develop and provide transit career ladder programs through labor-management partnerships and apprenticeships, on a nationwide basis, to carry out the duties of the Center described in subparagraph (C). 
(C)Duties 
(i)In generalThe Center, in cooperation with the Administrator, transit authorities, and other appropriate individuals and entities, shall develop and carry out training and educational programs for public transportation employees serving in the frontline workforce. (ii)Training and educational program inclusionsThe training and educational programs developed under clause (i) may include courses in recent developments, techniques, and procedures relating to— 
(I)developing consensus national training standards, in partnership with industry stakeholders, for key frontline occupations with demonstrated skill gaps; (II)developing national systems of qualification and apprenticeship for transit maintenance and operations occupations; 
(III)establishing local, regional, and statewide transit training partnerships— (aa)to identify and address workforce skill gaps; and 
(bb)to develop skills needed for— (AA)delivering quality transit service; and 
(BB)supporting employee career advancement; (IV)developing programs for the training of the frontline workforce, instructors, mentors, and labor-management partnership representatives, in the form of classroom, hands-on, on-the-job, and internet web-based training, to be delivered— 
(aa)at a national center; (bb)regionally; or 
(cc)at an individual transit agency; (V)developing training programs for skills relating to existing and emerging transit technologies, such as zero-emission buses; 
(VI)developing improved capacity for safety, security, and emergency preparedness in local transit systems and the industry as a whole through— (aa)developing the role of the frontline workforce in establishing and sustaining safety culture and safety systems in— 
(AA)the industry; and (BB)individual public transportation systems; and 
(bb)training to address frontline workforce roles in promoting health and safety for transit workers and the riding public; (VII)developing local transit capacity for career pathway partnerships with schools and other community organizations for recruiting and training underrepresented populations as successful transit employees who can develop careers in the transit industry; and 
(VIII)in collaboration with the Administrator, conducting and disseminating research— (aa)to provide transit workforce job projections and identify training needs and gaps; 
(bb)to determine the most cost-effective methods for transit workforce training and development, including return-on-investment analysis; (cc)to identify the most effective methods for implementing successful safety systems and a positive safety culture; 
(dd)to promote transit workforce best practices for achieving cost-effective, quality, safe, and reliable public transportation services; and (ee)to provide culturally competent training and education programs to all participants, regardless of gender, sexual orientation, or gender identity, including participants with limited English proficiency, diverse cultural and ethnic backgrounds, and disabilities. 
(D)CoordinationThe Secretary shall coordinate the activities of the Center under this paragraph, to the maximum extent practicable, with— (i)the Office of Career, Technical, and Adult Education of the Department of Education; and 
(ii)the Office of Apprenticeship of the Department of Labor. (E)National Transit DatabaseFor the purposes of carrying out this section, the Secretary shall require the collection, through the National Transit Database, on an annual basis, of additional data relating to human capital, in accordance with such requirements relating to the collection and definition of those data as the Secretary may establish, in coordination with relevant transportation sector individuals and entities. 
(F)Use of other grant amounts for Center-related activities 
(i)In generalOf the amounts made available to the recipient of a grant under section 5307, 5337, or 5339, the recipient may use not more than 0.5 percent, with the approval of the Secretary, to pay an amount equal to not more than 80 percent of the cost of an activity described in subparagraph (C). (ii)Existing programsA recipient referred to in clause (i) may use the amounts described in that clause to carry out an existing local education or training program for public transportation employees supported by— 
(I)the Secretary; (II)the Department of Labor; or 
(III)the Department of Education.; (2)in paragraph (3), by striking or (2); and 
(3)by striking paragraph (4). (b)Data required To be reported in National Transit DatabaseSection 5335(c) of title 49, United States Code, is amended by inserting relating to human capital (as defined in section 5314(b)(2)(A)) or physical capital before the period at the end. 
(c)Authorization of appropriationsSection 5338(c) of title 49, United States Code, is amended— (1)by striking There are and inserting the following: 
 
(1)In generalThere is; and (2)by adding at the end the following: 
 
(2)National Transit Frontline Workforce Training CenterThere is authorized to be appropriated to carry out section 5314(b)(2) $12,000,000 for each of fiscal years 2022 through 2026.. 